05/03/2021   03:24     4062932435                           ANN GERMAN                           PAGE

                                           IPPRa     1111 "11


                                       C   L


                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                        05/04/2021



                                                                                                   Case Number: DA 21-0006

                                  Supreme Court Cause No. DA 21-0006

      In Re The Marriage Of:

      JOHNETTE GAY JONES WATKINS,
                      Appellant,
              vs.                                         ORDER GRANTING EXTENSION

      CHARLES EDWARD WATKINS,
                      Appellee.
                                                    )
             Upon Motion ofcounsel for the Appellant, no objection by Appellee, and good cause
    appearing therefore, Appellant is granted until June 2,2021,in which to file and serve the
    opening brief of Appellant.
                            Le\--
          DATED this —I                day of May,2021.


                                                   Jushce of the Supretne Court




                    RLED
                    MAY 0 4 2021
                        Greenwood
                Bowe n
                       Supreme Court
              Clerk of
                 State of Montana